      Case 1:16-cr-00170-JGK Document 378 Filed 07/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

           - against -                          16-cr-170-7 (JGK)

GERARD STOKES,                                  ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The conference scheduled for July 23, 2020 will be held

at 4:30 PM via videoconference. In advance of the conference,

Chambers will email the parties with a link to access the

videoconference.

     To optimize the quality of the video feed, only the Court,

the Defendant, defense counsel, and counsel for the Government

will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the

system, only one counsel per party may participate. Co-counsel,

members of the press, and the public may access the audio feed

of the conference by calling (888) 363-4749 and entering access

code 8140049.

     To optimize use of the videoconference link, all those

participating by video should:

     i.    Use a browser other than Microsoft Explorer to access

           Skype for Business;

     ii.   Position the participant’s device as close to the WiFi

           router as is feasible;
         Case 1:16-cr-00170-JGK Document 378 Filed 07/22/20 Page 2 of 2



     iii. Ensure any others in the participant’s household are

             not using WiFi during the period of the call; and

     iv.     If there is ambient noise, the participant must mute

             his or her device when not speaking.

     If possible, defense counsel shall discuss the Waiver of

Right to be Present at Criminal Proceeding with the Defendant

prior to the proceeding. If the Defendant consents, and is able

to sign the form (either personally or, in accordance with

Standing Order 20-MC-174 of March 27, 2020, by defense counsel),

defense counsel shall file the executed form at least 24 hours

prior to the proceeding. In the event the Defendant consents,

but counsel is unable to obtain or affix the Defendant’s

signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate

for the Court to add the Defendant’s signature to the form.

SO ORDERED.

Dated:       New York, New York
             July 22, 2020                     /s/ John G. Koeltl
                                                 John G. Koeltl
                                          United States District Judge
